DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 3-4, 10, 14-20 and 47-50 and 52 are examined herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 10, 15, 20, 48-50 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Truenutrition.com in view of Neta (2011/0300264) and Ward (2003/0165574).
TrueNurtrition.com: Custom protein powder generator; published online for use, wherein products made from ingredients the consumer selects were online at least by Oct. 22, 2013 @ http://www.truenutrition.com/p-1126-custom-mix.aspx (see separate attachments for pages 1, 2 and 3)


Independent Claim 1
Truenutrition.com teaches methods of creating your own custom protein powder mixture by select types and amounts of specific ingredients, including: protein, carbs or fats to equal 100% of the weight of composition.  



Truenutrition.com teaches the highest quality ingredients are provided (see the direction for using the Custom Protein Powder Generator).

Protein
Truenutrition.com provides to the consumer, the ability to select any desired amount of the types of protein listed, including increments of 5 wt%, starting at zero going up to 95 wt%.  

On total protein: Truenutrition.com, by way for the custom mixture options provided, anticipates the claim wherein the protein in the nutritional composition comprises 55 to 70 wt% total protein.

On types of protein: Truenutrition.com, by way for the custom mixture options provided, anticipates wherein the total protein, consist of: whey protein concentrate; soy protein isolate; and micellar casein.

On the intended use/functionality of the specific types of protein: It would be reasonable for one in the art to expect that similar food ingredients have similar intended use/functionality, including: wherein the whey protein is a fast digesting protein source; the soy protein is an intermediate digesting protein source; and the micellar casein is a slow digesting protein source, as claimed.


On specific amounts of specific types of protein: Truenutrition.com, by way for the custom mixture options provided, anticipates the claimed nutritional composition, wherein the total protein consists of: 
a fast digesting protein source selected from the group consisting of whey protein concentrate;
an intermediate digesting protein source selected from the group consisting of soy protein isolate; and 
a slow digesting protein source consisting of micellar casein (see the description of how easy it is to create your own custom mix, and tab number 1. Select Proteins).

Carbohydrates
Truenutrition.com, by way for the custom mixture options provided, anticipates carbohydrates comprising maltodextrin (see page 2, which shows tab 2 of the Custom protein powder generator).

Truenutrition.com, by way for the custom mixture options provided, anticipates carbohydrates comprising 10-25 weight % of a psyllium seed husk fiber source (see page 2, which shows tab 2 of the Custom protein powder generator).

Truenutrition.com, by way for the custom mixture options provided, anticipates a source comprising fructooligosaccharides (i.e. stevia) (see page 3, which shows tab 3 of the Custom protein powder generator).

Further, the matter of the source of the fiber or fructooligosaccharides makes no distinction over the teaching above because the claims require that the powdered composition comprises said components, which is provided above, which imparts 10-25 weight % of a fiber comprising fructooligosaccharides, as in the composition as a whole.

Gum
Truenutrition.com does not discuss the use of gum.
Neta also teaches methods of making nutritional beverages comprising protein, including: caseins, whey concentrates, soy isolates (0031) in encompassing amounts (e.g. 5 -50 wt% protein with 5-50 wt% yogurt: 0038, 0048 and 0050 ); and further provides the use of gums as stabilizers (0024).
Neta provides further specificity of the amount of stabilizer used is from 0.01 to 2 wt% (0042), which encompasses the range of 0.1 to 2 wt%, as claimed.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making nutritional compositions with protein and protein stabilizing agents, as the teaching of Truenutrition.com, to include the use of gum, as claimed, because Neta illustrates that the art finds the use of gum to be suitable to stabilize compositions with protein, therefore one of skill in the art would be motivated to try its use for stabilizing benefits, and further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.  


Energy
Although Truenutrition.com does not discuss the claimed calorie content of no more than 100 calories per serving of 30 grams, one in the art would have the skill to sum calories of ingredients used and adjust amounts of them to achieve a desired calorie count, specifically since protein and carbohydrates are known to equal 4 calories/gram.
In the alternative, Ward also teaches methods of making mixed protein compositions, comprising: milk (i.e. casein), whey and soy types of protein (ref. clm. 7), and further teaches that a single serving of 41.5 grams of dry mix delivers about 127 calories (0039, 0042, 0045), which means that 30 grams of the composition would have about 92.8 calories, which encompasses the claim of no more than 100 calories per serving of 30 grams.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making nutritional compositions comprising a mixture of milk, soy and whey proteins, as the modified teaching above, to include that the composition comprises no more than 100 calories per serving of 30 grams, as claimed, because Ward illustrates that the art finds an encompassing calorie count as being suitable for similar intended uses, including methods of making compositions comprising a mixture of milk, soy and whey proteins, which further shows that it was known for such a thing to have been done; and one of skill in the art would have the common knowledge to sum calories of ingredients used and adjust amounts of them to achieve a desired calorie count, as claimed.

Independent claim 48
The modified teaching, in Neta, provides the stabilizer/thickener (i.e. gum system), includes at least one of carrageenan and xanthan gums (0024). 
All other limitations are discussed above.

In summary, applicant claims a formula for making a nutritional composition that use or eliminate common ingredients, and does not amount to invention in the constantly developing art of preparing food because there is no specific showing that establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  It is long and commonly known that the object of for people of skill for cooking (e.g. cooks, chefs, and bakers) is to use or eliminate common ingredients to formulate food that is palatable. Such an act, the formulation or creation a food recipe, is not patentable because it does not make a scientific advancement in the field unless a new/novel reaction, coaction or cooperative relationship is made evident by such a creation. In other words, the act of making food or food recipes that taste good, even if the combination of the ingredients is not known or has not been done before, is not patentable subject just because it was done.
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of this specific instant case.  




At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

Dependent Claims
As for claim 3, Truenutrition.com anticipates use of whey protein concentrate, the specifically claimed fast digesting protein source, as discussed above.

As for claim 4, Truenutrition.com anticipates the use of soy protein isolate, the specifically claimed intermediate digesting protein source, as discussed above.

As for claim 10, Truenutrition.com anticipates the use of soy protein in amounts of 40 wt% or less of the total protein, as discussed above.


As for claim 15, the modified teaching, in Neta, provides the stabilizer/thickener (i.e. gum system), includes at least one of carrageenan and xanthan gums (0024). 

As for claim 20 the modified teaching, in Neta, provides a carbohydrate, sweetener, including: fructose, sucrose, isomaltulose, or combinations thereof (0020).

As for claim 49, Truenutrition.com anticipates the use of a whey protein concentrate and a soy protein isolate, as discussed above.
The modified teaching, in Neta anticipates the claim of a stabilizer/thickener (i.e. gum system), includes at least one of carrageenan and xanthan gums (0024). 

As for claim 50, Truenutrition.com anticipates the use of a whey protein concentrate and a soy protein isolate, as discussed above.

As for claim 52, the modified teaching above, provides all of the claimed limitations, see the discussion of claims 1 and 49 above.








Claims 14 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Truenutrition.com in view of Neta (2011/0300264) and Ward (2003/0165574), as applied to claims 1, 3-4, 10, 15, 20, 48-50 and 52, further in view of Schapiro (4,209,545).
As for claim 14, the modified teaching does not discuss that the protein has been instantized with soy lecithin.
Schapiro also teaches methods of making nutritional compositions comprising soy protein, and further provides that soy lecithin is used to instantize the protein (1, 33+ and Ex. 1).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making nutritional composition comprising soy protein, as the modified teaching above, to include that the composition is instantized with soy lecithin, as claimed, because Schapiro illustrates that the art finds such a step to be suitable for similar intended uses, including methods of making nutritional composition comprising soy protein, which further shows that it was known for such a thing to have been done. See MPEP 2144.07.

As for claim 47, the protein system is shown to be instantized with soy lecithin, as discussed in the rejection of claim 14 above (see Schapiro’s Ex. 1-3).




Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Truenutrition.com in view of Neta (2011/0300264) and Ward (2003/0165574), as applied to claims 1, 3-4, 10, 15, 20, 48-50 and 52, further in view of further in view of Sherwood et al. (2008/0050498).
As for claim 16, the modified teaching does not discuss that the use of polydextrose.  
Sherwood et al. also teaches methods of making powdered (0090, 0101, 0210) nutritional compositions (ab.) comprising multiple proteins, in encompassing amounts, and further provides 
the use of additives, including fiber (0064, 0104, 0105, 0154, 0161, 0168, 0179, 0187, 0209, 0214, 0215, 0221, 0227, 0233, 0239, 0245, 0251, 0257, 0263, 0269, 02764, 0285, 0287, 0293, 0299, 0305, 0311, 0317, 0323, 0329, and 0335).
As for the amount, the fibers are taught to be added or substituted  (0154, 0161, 0168, 0179, 0187, 0209, 0214, 0215, 0221, 0227, 0233, 0239, 0245, 0251, 0257, 0263, 0269, 02764, 0285, 0287, 0293, 0299, 0305, 0311, 0317, 0323, 0329, and 0335), which means in any amount, which encompasses the claimed amount of 10-25 weight % of a fiber source.

Sherwood also teaches that the fiber source includes oligo-fructo-polysaccharides (i.e. fructo-polysaccharides) (0064), and polydextrose as fiber additive, polydextrose (0029).


It would have been obvious to one of skill in the art, at the time of filing/the invention to modify powdered nutritional compositions comprising multiple types of protein, including whey, soy and casein, as the modified teaching above, to include the use of polydextrose, as claimed, because Sherwood et al. illustrates that the art finds encompassing amount as suitable for similar intended uses, including powdered nutritional compositions comprising multiple types of protein, including: whey, soy and casein (see MPEP 2144.07), further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Truenutrition.com in view of Neta (2011/0300264) and Ward (2003/0165574), as applied to claims 1, 3-4, 10, 15, 20, 48-50 and 52, further in view of further in view of Sherwood et al. (2008/0050498), SlimFast and Netrition.
SlimFast: SlimFast variety pack, ready to drink, published online at least by Jan. 18, 2012 (as evidenced by a comment by Kith), at: https://www.amazon.com/SlimFast-Variety-Ready-Drink-Shakes/dp/B005KUV3GA#customerReviews

Netrition: Reference Values for Nutritional labeling; published online at least by Jan. 15, 2012 at: https://web.archive.org/web/20120115142414/https://www.netrition.com/rdi_page.html

The reference of Sherwood et al., as discussed in the rejection of claim 16, is incorporated herein.
The modified teaching in Sherwood, provides the use of polydextrose as a fiber source (0029) and fructooligosaccharide (0064), however, the modified teaching does not discuss the amount of fiber in the nutritional compositions comprising protein.

SlimFast also teaches about nutritional compositions comprising protein, and further provides 5 grams of fiber per serving (see About the Product).
Netrition teaches that the Daily Recommended value for fiber is 25 grams for Adults (see short article, including Nutrient, Fiber).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify nutritional compositions comprising protein, as in the modified teaching of Sherwood, to include the use of about 20 % of the RDV of fiber, as claimed, because the combination of SlimFast and Netrition illustrates that the art finds encompassing amounts to be suitable and recommended for similar intended uses, including nutritional compositions comprising protein, which further shows that it was known for such a thing to have been done. See MPEP 2144.07.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Truenutrition.com in view of Neta (2011/0300264) and Ward (2003/0165574), as applied to claims 1, 3-4, 10, 15, 20, 48-50 and 52, further in view of further in view of Sherwood et al. (2008/0050498) and Erwin (2010/0278981).
The reference of Sherwood et al., as discussed in the rejection of claims 16-17, is incorporated herein.
As for claim 18, Sherwood et al. teaches the fiber source includes polydextrose (0028), however, the modified teaching does not discuss the amount of fiber in the nutritional composition comprising protein.


Erwin also teaches methods of making nutritional compositions (0027) comprising whey, soy and milk proteins (ref. clm. 9) and further provides the use of 0.001 to 30 wt% fiber (ref. clm. 1), which encompasses the claim of the fiber source having an amount of at least 19 weight % of the composition.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making nutritional compositions, comprising whey, soy and milk proteins; and fiber; as the modified teaching above, to include the use of at least 19 wt % fiber, as claimed, because Erwin illustrates that the art finds encompassing amounts to be suitable for similar intended uses, including methods of making nutritional composition, comprising whey, soy and milk proteins; and fiber, which further shows that it was known for such a thing to have been done. See MPEP 2144.07.

As for claim 19, the modified teaching: in Ward, provides that a single serving is 41.5 grams of dry mix; and in Erwin, provides 0.001 to 30 wt% fiber.
Therefore, the combination of Ward and Erwin provides that a serving of 41.5 grams has up to 12.45 grams of fiber, which encompasses wherein the fiber source provides at least 5 grams of fiber in a serving of 30 to 40 grams of the powdered nutritional composition.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making a nutritional composition, comprising whey, soy and milk proteins; and fiber; as the modified teaching above, to include the use of at least 5 grams of fiber in a portion (i.e. serving) of 30 to 40 grams in size, as claimed, because the combination of Ward and Erwin provides that a serving of 41.5 grams has up to 12.45 grams of fiber, which encompasses wherein the fiber source provides at least 5 grams of fiber when the serving is reduced to 30 to 40 grams of the nutritional composition.

Response to Remarks
 	It is asserted, that by the present Amendment, independent claims 1, 21 and 48 are amended to more clearly define the total protein which is included in the claimed powdered nutritional compositions in accordance with the teachings in the specification, for example, at paragraphs [0024]-[0029]. Claim 47 is amended for a matter of form and claim 52 is amended to correspond with claim 1. It is believed that these changes do not add any new matter, and therefore, entry is in order and is 
respectfully requested. 
 	Claims 1, 3, 4, 10, 14-21, 23, 24, 26, 30-32, 36, 39-44, 47-50 and 52 are pending. Claims 21, 23, 24, 26, 30-32, 36 and 39-44 are withdrawn as relating to a non-elected invention. Rejoinder of the withdrawn claims upon allowance of claim 1 is respectfully requested as claim 21 (on which the remaining withdrawn claims depend) employs a powdered nutritional composition as defined in claim 1. 

It is asserted, that in a section entitled "Claim Interpretation", the Office Action asserted that although the independent claims 1 and 48 require protein "consisting of' three functional types of proteins, the use of the transition phrase "comprising" in claims 1 and 48 open the claimed compositions to inclusion of other proteins. The Action suggested that if Applicant desires to limit the compositions to only the recited protein, the claims could retain "comprising" as the transitional phrase and recite 55-70 wt % of total protein in the nutritional composition, wherein the total protein consists of the three functional types of proteins.
Accordingly, claims 1 and 48, and withdrawn claim 21, recite that the powdered nutritional composition comprises 5 5-70 weight %o total of protein in the nutritional composition, wherein the protein in the nutritional composition consists of the three functional types of proteins. These claims are therefore closed to the inclusion of other proteins as the total of the protein consists of the recited three functional types of proteins. 
In response, Applicants timely response is appreciated.
 
It is asserted, that Applicant's previous arguments regarding differences in the claimed protein system and that of the BA product, the Action asserted that the claims did not limit the nutritional composition to only the protein that is claimed because the claims are open to comprising other protein components meaning any other protein components may be included therein. (page 24, first full paragraph). The Action also asserted that any one of the proteins known for its sole use would meet the consisting of requirement and it would have been obvious to combine such with other proteins. 
These rejections are traversed and reconsideration is respectfully requested. In determining patentability under 35 U.S.C. §103, it is necessary to determine whether there was an apparent reason to combine known elements in the fashion of the claim at issue, KSR International Co. v. Teleflex, Inc., 550 US 398, 418 (2007). Additionally, there must be a showing of a reasonable expectation of success from such a combination, In re Rinehart, 531 F.2d 1048 (CCPA 1976). Applicant finds no apparent reason from the cited prior art to combine their teachings to result in the claimed compositions. Applicant similarly fails to find any evidence that one of ordinary skill in the art would have had a reasonable expectation of success from making the combinations of teachings necessary to arrive at the claimed compositions. 
In response the examiner does not agree and BA made the selection option, meaning it encompasses total protein consisting of the specifically claimed types, however, further examination uncovered a better reference that anticipates such a claim.

It is asserted, that as defined by claim 1, the present invention is directed to a powdered nutritional composition comprising 55-70 weight % total of protein in the nutritional composition, 10-25 weight % of a fiber source comprising fructooligosaccharide, carbohydrate comprising maltodextrin, and 0.1-2 weight % of gum. The protein in the nutritional composition consists of 35 to 55 weight %, based on the weight of the protein, of a fast digesting protein source selected from the group consisting of whey protein concentrate, whey protein isolate, whey protein hydrolysate, and combinations thereof, 25 to 55 weight %, based on the weight of the protein, of an intermediate digesting protein source selected from the group consisting of soy protein concentrate, soy protein isolate, soy flours, and combinations thereof, and a slow digesting protein source consisting of micellar casein. Additionally, the powdered nutritional composition provides no more than 100 calories per serving of 30 grams. 
As defined by claim 48, the present invention is directed to a powdered nutritional composition comprising 55-70 weight % total of protein in the nutritional composition and 0.1-2 weight % of gum. As in claim 1, the protein in the nutritional composition consists of 35 to 55 weight %, based on the weight of the protein, of a fast digesting protein source selected from the group consisting of whey protein concentrate, whey protein isolate, whey protein hydrolysate, and combinations thereof; 25 to 55 weight %, based on the weight of the protein, of an intermediate digesting protein source selected from the group consisting of soy protein concentrate, soy protein isolate, soy flours, and combinations thereof; and a slow digesting protein source consisting of micellar casein, and the powdered nutritional composition provides no more than 100 calories per serving of 30 grams. 
As described in the specification, the protein as recited in claims 1 and 48 provides an important benefit in that the protein sources having the specified varying rates of digestion aid in the management of hunger by providing a steady supply of amino acids to the muscles of a subject over an extended period of time (paragraph [0004]). Additionally, the specific protein sources combine in a powdered nutritional composition to provide a product which can be reconstituted with water to a liquid product having enhanced dispersion, a pleasing mouthfeel and taste profile, and, desirably, no more than 100 calories per 30 gram serving of the powdered nutritional composition (paragraph [0007]). 
The compositions of claims 1 and 48 "comprise" the recited elements, including 55-70 weight % total of protein in the nutritional composition, and the protein in the nutritional composition "consists of' the recited fast digesting whey protein source, intermediate digesting soy protein source, and slow digesting protein source consisting of micellar casein. The protein does not contain any other components, and therefore the composition does not contain any other protein components. The transitional phrase "consisting of' for the protein in the nutritional composition excludes any element, step, or ingredient not specified in the claim. MPEP 2111.03; In re Gray, 53 F.2d 520 (CCPA 1931). 
Additionally, when the phrase "consists of' appears in a clause of the body of a claim, rather than immediately following the preamble, there is an "exceptionally strong presumption that a claim term set off with 'consisting of is closed to unrecited elements." Multilayer Stretch Cling Film Holdings, Inc. v. Berry Plastics Corp., 831 F.3d 1350, 1359 (Fed. Cir. 2016). As claims 1 and 48 include the recitation of total protein in the nutritional composition as suggested in the Office Action, it would appear the Office is in agreement with this claim construction. 
Importantly, BA does not teach or suggest a powdered nutritional composition comprising 55-70 weight % of total protein in the nutritional composition, with the protein in the nutritional composition consisting of the specific combination and amounts of fast digesting whey protein source, intermediate digesting soy protein source, and slow digesting micellar protein as claimed. Rather, BA teaches a multicomponent protein product containing the following, in unspecified amounts: 
" whey protein (whey isolate, whey hydrolysate, whey concentrate); 
* milk protein (calcium caseinate, micellar casein); and 
" egg protein. 
While BA mentions that soy protein and soy isolate may be used, those proteins are in addition to the whey, milk and egg proteins. 
The protein included in the powdered nutritional compositions of claims 1 and 48 does not employ egg protein. Applicant finds no teaching or suggestion in BA of protein consisting of the recited fast digesting whey protein source, intermediate digesting soy protein source, and slow digesting protein source consisting of micellar casein, especially without egg protein. 
In response, the examiner does not agree that BA requires egg protein, however, please see the new grounds of rejection necessitated by said amendments.

It is asserted, that additionally, Applicant finds no teaching or suggestion in BA of a powdered nutritional composition containing 55-70 weight % of protein, and particularly, Applicant finds no such teaching or suggestion in BA of such a composition wherein the protein consists of 35 to 55 weight %, based on the weight of the protein, of a fast digesting whey protein source, 25 to 55 weight %, based on the weight of the protein, of an intermediate digesting soy protein source, and a slow digesting protein source consisting of micellar casein as recited in claims 1 and 48. To the contrary, as noted above, BA fails to indicate an amount of protein or of a particular protein source included in the product. Finally, Applicant finds no teaching or suggestion by BA as to the calories per serving in the product. Since BA does not disclose a composition containing a protein as claimed, in an amount as claimed, there is no basis to assume that the BA product has no more than 100 calories per 30 gram serving as required by claims 1 and 48. 
In response, the prior modified rejection as a whole provided the claimed limitations, however, please see the new grounds of rejection necessitated by the claim amendments.

It is asserted, that the deficiencies of BA are not resolved by Sherwood, Hsia, Lopez-Pedrosa, Neta and Ward. The Action relied on Sherwood as teaching compositions comprising 10 to 97.1 weight % protein to assert that it would have been obvious to employ 55-70 weight % proteins in the BA product. While Sherwood's broad range encompasses the claimed range of 55-70 wt %, Applicant finds no apparent reason why one of ordinary skill in the art would select 55-70 weight % proteins for use in the BA product, particularly since BA does not disclose any ingredient other than the multicomponent proteins for use in the product. 
The Action also relied on Sherwood as disclosing whey protein as 25 to 89.9 weight percent of the total protein, referring to paragraph [0094], to assert that Sherwood discloses a protein system containing the claimed 35 to 55 weight % whey protein source. Applicant respectfully disagrees with the Action's assertion of Sherwood's teachings in this regard. That is, paragraph [0094] of Sherwood discloses that a dry whey protein isolate may have a whey protein concentration of about 90 % or more by weight, and a dry whey concentrate may have a whey protein concentration of 25 % by weight to 89.9 % by weight. However, neither of these disclosures provide any indication of the amount of a whey protein source by weight of the total protein in a nutritional composition, or specifically that whey protein isolate or why protein concentrate should be 35 to 55 % by weight of the total protein in the nutritional composition. 
The Action relied on Sherwood as disclosing compositions comprising 45.35 wt % (paragraphs [0304] and [0310]) and 51.15 wt % whey protein (paragraph [0298]). However, these weight percentages are based on the entire powdered compositions, not as a percentage of total protein, and no other proteins are included in the respective compositions. Thus, these specific compositions employ less than the 55 wt % minimum of protein required by claims 1 and 48. Clearly, Sherwood does not lead one of ordinary skill in the art to modify the BA product to result in the claimed protein or the claimed compositions. 
The Office Action relied on Hsia as disclosing nutritional compositions comprising multiple protein sources where the amount of protein is 25 to 98 wt % and the use of soy protein in amounts of 25 to 55 wt %. Again, Applicant respectfully disagrees with the Action's assertion of Hsia's teachings in this regard. That is, Hsia's Abstract discloses "The protein may be whey or soy protein concentrates, and may comprise from about 25% to about 98% of the total mass." Hsia also discloses the protein source may be chosen from a number of proteins sources well known in the art (column 5, lines 6-12), and the amount used is from about 25% to about 98% of the total mass of the composition (column 5, lines 14-18). However, Hsia makes no mention of any combination of protein sources, or that 25 to 55 wt % of soy protein is used in combination with other protein sources. Accordingly, Hsia does not lead one of ordinary skill in the art to modify BA to result in the claimed protein or the claimed compositions. 
The Office Action relied on Sherwood as disclosing compositions comprising fiber and on Lopez-Pedrosa as disclosing an amount of fiber as recited in claim 1. However, Applicant finds no apparent reason why one of ordinary skill in the art would have selected 10-25 weight % of a fiber source comprising fructooligosaccharide to add to the BA product as required by claim 1. As Applicant has discussed in previous responses, Lopez-Pedrosa relates specifically to improving bone health in an infant that is susceptible to developing bone health issues. One of ordinary skill in the art would not have looked to Lopez-Pedrosa to modify the multicomponent protein BA product. 
The Office Action relied on Neta as disclosing "nutritional beverages" including the use of gums as stabilizers and using stabilizers in an amount of 0.01 to 2 wt %. However, Neta is directed to frozen instant beverage products formed by mixing a chilled solution with solid particles (e.g., ice particles and flavor particles) and then freezing the mixture (Abstract). As Neta does not disclose a powdered nutritional composition, and the BA product is not a frozen beverage, one of ordinary skill in the art would not have looked to Neta to modify the BA product. 
The Office Action relied on Ward as disclosing methods of making mixed protein compositions comprising milk, whey, and soy protein, relying on claim 7, and that a single serving of 41.5 grams of dry mix delivers about 127 calories, or 30 grams having about 92.8 calories. Importantly, Ward only generally discloses compositions containing a protein source selected from milk-derived protein products, whey-derived protein products, soy-derived protein products and combinations thereof (claim 7). On the other hand, specific compositions employing only whey protein isolate (Provon 190) which are disclosed in Examples 2 and 3 have the noted 127 calories per 41.5 grams. Applicant finds no teaching or suggest in Ward of a protein as presently claimed, consisting of three different protein sources having different rates of digestion, or a powdered nutritional composition comprising 55-70 weight % total of such a protein and providing no more than 100 calories per serving of 30 grams. Thus, one of ordinary skill in the art would not have had any apparent reason from Ward to modify the BA product to arrive at the presently claimed compositions. 
That finally, while Schapiro, Erwin, SlimFast and Netrition have also been cited against specific dependent claims, none of these references resolve the deficiencies of the primary combination, namely the failure to lead one of ordinary skill in the art to a powdered nutritional composition comprising 55-70 weight % total of protein, with the protein consisting of the claimed fast, intermediate and slow digesting protein sources, particularly in combination with the additional components and features of claims 1 and 48, respectively. 
In response, please see the new grounds of rejection necessitated by said amendments.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: On the use of a fiber source comprising fructooligosaccharides: Sherwood (Sherwood et al. of 2008/0050498), as previously applied, provides the use of additives, including fiber (0064, 0104, 0105, 0154, 0161, 0168, 0179, 0187, 0209, 0214, 0215, 0221, 0227, 0233, 0239, 0245, 0251, 0257, 0263, 0269, 02764, 0285, 0287, 0293, 0299, 0305, 0311, 0317, 0323, 0329, and 0335).
As for the amount, the fibers are taught to be added or substituted  (0154, 0161, 0168, 0179, 0187, 0209, 0214, 0215, 0221, 0227, 0233, 0239, 0245, 0251, 0257, 0263, 0269, 02764, 0285, 0287, 0293, 0299, 0305, 0311, 0317, 0323, 0329, and 0335), which means in any amount, which encompasses the claimed amount of 10-25 weight % of a fiber source.
Sherwood also teaches that the fiber source includes oligofructopolysaccharides (0064), which is a type of fructooligosaccharide, as claimed.

On amount of fiber source comprising fructooligosaccharides: LP (LP: Lopez-Pedrosa of 2012/0245123), as previously applied, also teaches methods of making nutritional compositions (0050) with protein (0058) and fructooligosaccharides (0044-45) and further provides the use of in quantities of 1 to 20 wt% (0050), which encompasses the claim of 10 to 25 wt% of a fiber source.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making nutritional compositions with protein and fiber, such as fructooligosaccharides, as the modified teaching above, to include 10 to 25 wt% of fiber, as claimed, because LP illustrates that the art finds encompassing amounts as being suitable for similar intended uses, including methods of making nutritional compositions with protein and fiber, such as fructooligosaccharides (see MPEP 2144.07), and further shows that it was known for such a thing to have been done.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793